Third District Court of Appeal
                               State of Florida

                       Opinion filed February 2, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-2076
                       Lower Tribunal No. F05-9849
                          ________________


                          Michael Merchison,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Laura Anne Stuzin, Judge.

     Michael Merchison, in proper person.

      Ashley Moody, Attorney General, and Magaly Rodriguez, Assistant
Attorney General, for appellee.


Before SCALES, LINDSEY, and MILLER, JJ.

     PER CURIAM.
     Affirmed. See Smith v. State, 753 So. 2d 703 (Fla. 5th DCA 2000);

Bynes v. State, 267 So. 3d 1043 (Fla. 4th DCA 2019); Tolliver v. State, 309

So. 3d 718 (Fla. 3d DCA 2021); McCalister v. State, 664 So. 2d 1149 (Fla.

3d DCA 1995).




                                    2